Citation Nr: 0123833	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-35 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date, prior to March 13, 1998, 
for a total disability rating for compensation purposes on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  The Board remanded this case to 
the RO in July 1997, November 1999, October 2000 and July 
2001. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the July 2001 remand, the Board observed that the 
representative at the Board included the issue of entitlement 
to service connection for a neck/cervical spine disorder on 
his statement on behalf of the veteran submitted to the Board 
in June 2001.  The representative asked for a medical 
examination and commented that the RO had issued a 
"supplemental statement of the case" after deciding the 
claim in March 2001.  A review of the record discloses that 
the veteran did not file a substantive appeal form, VA Form 
9, subsequent to the RO's March 2001 issuance of a statement 
of the case on this issue. 

The Board noted that the adjudication history of the claim of 
service connection for a neck disorder beginning in 1981.  
The Board observed that in 1992 the veteran once again 
claimed a cervical spine injury occurred in service as a 
result of a vehicle accident.  This was essentially the same 
theory he argued earlier regarding the neck.  The RO denied 
the claim in 1993 and his notice of disagreement was received 
in late 1994.  

The RO did not include the issue in the statement of the case 
in 1995 and the Board initially mentioned the outstanding 
notice of disagreement in the remand portion of the October 
2000 decision.  The Board in October 2000 had asked the RO to 
advise the veteran that he could submit additional evidence 
or argument, adjudicate the issue under the new and material 
evidence standard, and issue a statement of the case.  The RO 
was to advise the veteran of the time to perfect an appeal.

The RO in November 2000 asked the veteran for additional 
evidence regarding the neck/cervical spine.  In the March 
2001 supplemental statement of the case on the pending TDIU 
issue it was noted that the veteran had not as yet responded 
to the November 2000 letter.  The March 2001 statement of the 
case advised the veteran that the claim regarding the 
neck/cervical spine was reopened and denied on the merits.  
The RO enclosed a VA Form 9 with the statement of the case 
and advised him that it must be received within 60 days of 
the date of the letter, March 22, 2001, to insure Board 
consideration.  This correspondence was addressed to the 
veteran's spouse, whereas the November 2000 letter was 
addressed to the veteran.  The March 2001 correspondence was 
also sent to the representative.  The record shows that the 
RO in August 1998 found the veteran incompetent to handle VA 
disbursed funds and advised him that his wife would be 
appointed to manage these funds.

The RO in April 2001 received from the representative a VA 
Form 21-4138 signed by the veteran.  Therein he stated that 
did not have additional evidence to offer and that he had 
requested a 100 percent rating from October 1995 when his 
disabilities warranted the rating.  He asked that his claim 
be sent to the Board.  The Board noted that the record 
contained a handwritten notation on the form indicating that 
the correspondence was not from his fiduciary and "await 
diary".  

The issue of service connection for a neck/cervical spine 
disability was not included in the June 2001 certification of 
appeal.  The Board concluded that in view of the record there 
existed a legitimate question of whether a timely appeal has 
been filed on the issue of service connection for a 
neck/cervical spine disability.  The issue of timeliness of 
appeal was implicitly raised through the representative's 
written argument in June 2001, the RO's action after issuing 
the statement of the case in March 2001 and receiving the 
veteran's correspondence in April 2001.  

The Board pointed out the jurisdictional constraints that 
preclude review in the absence of a perfected appeal.  
38 C.F.R. §§ 20.200, 20.202 and 20.302(c).  An RO 
determination of nontimely filing of a substantive appeal is 
an appealable issue.  38 C.F.R. § 19.34. 

The Board has noted the significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board in July 2001 returned the intertwined issue of 
timeliness of appeal to the RO for further consideration 
since the failure to consider it in the context of this claim 
was seen as a procedural defect that must be corrected for 
there to be a proper appellate decision on the presently 
certified issue of entitlement to an earlier effective date 
for a grant of TDIU benefits.  38 C.F.R. § 19.9.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  However, an appeal shall be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Because of the change in the law brought about by the VCAA, 
on remand the RO should insure that notice and duty to assist 
provisions contained in the new law are complied with to the 
extent applicable.  

In addition, because it seems that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC No. 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)). The VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  

The Board observes that the RO took no development action 
upon receiving the July 2001 remand.  The only correspondence 
on file after the July 2001 remand was the September 2001 RO 
letter advising the veteran that his appeal was being 
returned to the Board.  The certification of appeal dated in 
September 1991 contains what appears to be standard form 
language in the "Remarks" block regarding development of 
the claim.  In any event the claims file does not reflect any 
notice or reasonable efforts to assist in order to comply 
with the July 2001 remand order.  The representative in 
September 2001 argued for another remand in view of the RO's 
inaction.  The Board cannot ignore the holding in Stegall v. 
West, 11 Vet. App. 268 (1998) that the Board errs as a matter 
of law when it fails to ensure compliance with a remand 
order, and further remand will be mandated to avoid potential 
prejudice. 

Regarding an earlier effective date for a TDIU, the Board in 
October 2000 reasoned that the claim for service connection 
was intertwined with the earlier effective date claim.  The 
Board observed that additional service-connected disability, 
if found, could be relevant to the earlier effective date 
sought for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Since a service connection issue is pending, the 
Board must once again defer consideration of the TDIU issue. 

Thus, there exist VCAA and Stegall compliance issues.  It is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Accordingly, this 
case is REMANDED again for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should adjudicate the 
intertwined issue of timeliness of appeal 
from the 1993 RO determination wherein 
entitlement to service connection for a 
disability of neck/cervical spine was 
denied.  The veteran and his 
representative should be advised of the 
rating decision and appellate rights.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in compliance with the 
directives of this remand, and if they 
are not the RO should implement 
corrective procedures in order to comply 
with the holding in Stegall.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. 106-475 is completed.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 
see also 66 Fed. Reg. 45,620, 45,630-
45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After the determination of the matter 
of timeliness of appeal, the RO should, 
if warranted, also complete any 
additional action deemed essential 
regarding the claim of entitlement to 
service connection for a disability of 
the neck/cervical spine.  Then, the RO 
should readjudicate the claim.  The RO 
should also readjudicate the intertwined 
issue of entitlement to an earlier 
effective date for a TDIU. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as any final outcome 
warranted.  The appellant need take no action until notified 
by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

